Citation Nr: 1013160	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-20 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder tendonitis prior to June 2, 2009.

2.  Entitlement to an increased evaluation for right 
shoulder tendonitis, currently rated as 20 percent 
disabling.  

3.  Entitlement to an evaluation in excess of 10 percent for 
left shoulder tendinopathy with rotator cuff tear, prior to 
June 2, 2009.

4.  Entitlement to an increased evaluation for left shoulder 
tendinopathy with rotator cuff tear, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1997 to February 
2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania.  

In a September 2007 rating determination, the RO granted 
service connection for right shoulder tendonitis and for a 
left shoulder rotator cuff tear, and assigned noncompensable 
disability evaluations for each.  The Veteran expressed 
disagreement with the assigned disability evaluations.  In 
an April 2008 rating determination, the RO increased the 
Veteran's disability evaluation for his right shoulder 
tendonitis from noncompensable to 10 percent disabling and 
assigned an effective date from the original date of service 
connection.  The RO also reclassified the Veteran's left 
shoulder disability as left shoulder tendinopathy with 
rotator cuff tear and increased the disability evaluation 
from noncompensable to 10 percent disabling from the date of 
the original grant of service connection.  

In a November 2009 rating determination, the RO increased 
the Veteran's disability evaluation for right shoulder 
tendonitis from 10 percent to 20 percent disabling and 
assigned an effective date of June 2, 2009.  The RO also 
increased the Veteran's disability evaluation for his left 
shoulder tendinopathy from 10 to 20 percent disabling and 
assigned an effective date of June 2, 2009.  

As a result of the RO's actions, the Board has listed the 
issue as such on the title page of this decision.  


FINDINGS OF FACT

1.  Prior to June 2, 2009, the Veteran's left shoulder 
disability was manifested by pain at the end points of 
motion; he did not have nonunion with or without loose 
movement of the clavicle or scapula; he could move his left 
arm to above shoulder level.

2.  Prior to June 2, 2009, the Veteran's right shoulder 
disability was manifested by pain at the end points of 
motion; he did not have nonunion with or without loose 
movement of the clavicle or scapula; he could move his right 
arm to above shoulder level.

3.  From June 9, 2009, the Veteran's right shoulder 
tendonitis was shown to have limitation of motion to the 
shoulder level but was not manifested by ankylosis of the 
scapulohumeral articulation; impairment of the humerus 
involving recurrent dislocation at the scapulohumeral joint, 
fibrous union, false flail joint, or flail shoulder; or 
impairment of the scapula or clavicle.

4.  From June 9, 2009, the Veteran's left shoulder 
tendinopathy with rotator cuff tear was shown to have 
limited motion to the shoulder level but was not manifested 
by ankylosis of the scapulohumeral articulation; impairment 
of the humerus involving recurrent dislocation at the 
scapulohumeral joint, fibrous union, false flail joint, or 
flail shoulder; or impairment of the scapula or clavicle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right shoulder tendonitis prior to June 2, 2009, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5003, 5024, 5200, 5201, 5202, 5203 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for left shoulder tendinopathy with rotator cuff tear prior 
to June 2, 2009, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5003, 5024, 5200, 5201, 5202, 5203.

3.  The criteria for an evaluation in excess of 20 percent 
for right shoulder tendonitis from June 2, 2009, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5003, 5024, 
5200, 5201, 5202, 5203.

4.  The criteria for an evaluation in excess of 20 percent 
for left shoulder tendinopathy with rotator cuff tear from 
June 2, 2009, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5003, 5024, 5200, 5201, 5202, 5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Diagnostic Code 5024, instructs the rater to evaluate 
tenosynovitis based on limitation of motion of the affected 
parts, as degenerative arthritis (except in cases involving 
gout, which is not here demonstrated).

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  For rating disability based on arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45(f).

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Where arm limitation of motion is limited to 25 degrees from 
the side, a 40 percent evaluation is assigned for the major 
side, and 30 percent is assigned for the minor side.  
Limitation of motion midway between the side and shoulder 
level contemplates a 30 percent and 20 percent evaluation 
for the major and minor sides, respectively; while 
limitation of motion at shoulder level contemplates a 20 
percent evaluation.  Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, for the minor arm, it is 
also 20 percent; a 30 percent rating is granted when there 
is marked deformity for the major arm and 20 percent for the 
minor.  Also under Diagnostic Code 5202, for recurrent 
dislocations of the major and minor arms at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 30 percent rating is granted when there 
are frequent episodes and guarding of all arm movements for 
the major arm and 20 percent for the minor arm.  A 50 
percent rating is granted for fibrous union of the major arm 
and 40 percent for the minor arm; a 60 percent rating is 
granted for nonunion (false flail joint) of the major arm 
and 50 percent for the minor arm; and an 80 percent rating 
is granted for loss of head of (flail shoulder) for the 
major arm and 70 percent for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle 
or scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 
20 percent rating is granted for nonunion with loose 
movement or for dislocation.

In conjunction with his request for service connection for 
right and left shoulder disorders, the Veteran was afforded 
a VA pre-discharge examination in February 2007.  The 
Veteran reported that in 1999, after some heavy lifting, he 
had right shoulder pain.  He also noticed a pop.  He was 
treated with Motrin and given a temporary profile.  He 
reported that in six months, his pain was completely gone.  
The Veteran stated that he re-injured his right shoulder 
throwing grenades in 2004, at which time he was treated with 
physical therapy.  He was evaluated in the orthopedic clinic 
and a diagnosis of tendonitis rotator cuff was rendered, 
with the Veteran again being given a temporary profile.  The 
Veteran indicated that he continued to experience pain to 
the present time.  

The Veteran reported that his left shoulder began to hurt 
him in April 2006, again after some heavy lifting.  At 
first, he was treated with a temporary profile, physical 
therapy, and Tylenol III, with Motrin taken during the 
daytime as needed.  His pain continued and an orthopedic 
consult in December 2006 diagnosed him with tendonitis of 
his rotator cuff and it was recommended at that time that he 
have arthroscopic surgery with acromioplasty, but there was 
not enough time to perform the surgery.  The Veteran stated 
that his left shoulder pain continued to be present and that 
he treated it with medication.  

Physical examination revealed that the Veteran was in no 
apparent distress.  There was no redness, swelling, or 
tenderness on either shoulder on any aspect.  Ranges of 
motion were as follows:  For the shoulders, normal ranges of 
motion were noted to be as follows:  forward flexion to 180 
degrees, extension to 60 degrees, abduction to 180 degrees, 
external rotation to 90 degrees and external rotation to 90 
degrees.  Ranges of motion for the right shoulder were as 
follows: forward flexion, active to 165 and passive to 180, 
range of motion after five repetitions was 165 degrees; 
extension, active to 62 and passive to 64, with range of 
motion to 63 degrees after five repetitions; abduction was 
to 173 degrees active and 180 degrees passive, range of 
motion after 5 repetitions was 166 degrees; external 
rotation was to 90 degrees active and 100 degrees passive, 
range of motion was to 90 degrees after five repetitions; 
internal rotation was to 85 degrees active and 90 degrees 
passive with range of motion to 80 degrees after 5 
repetitions.  The pain level was 5/10 with all ranges of 
motion.  

Ranges of motion for the left shoulder were as follows: 
forward flexion, active to 175 and passive to 180, range of 
motion after five repetitions was 175 degrees; extension, 
active to 60 and passive to 60, with range of motion to 55 
degrees after five repetitions; abduction was to 172 degrees 
active and 180 degrees passive, range of motion after 5 
repetitions was 165 degrees; external rotation was to 90 
degrees active and 100 degrees passive, range of motion was 
to 90 degrees after five repetitions; internal rotation was 
to 84 degrees active and 90 degrees passive, with range of 
motion to 85 degrees after 5 repetitions.  The pain level 
was 6/10 with all ranges of motion.  The examiner indicated 
that the Veteran had a minimal decrease in range of motion 
for both shoulders with complaints of pain at end of range 
of motion testing.  It was noted that the Veteran tolerated 
the testing well.  

It was also noted that an MRI of the left shoulder in 
December 2006 had shown a down sloping acromion, which 
narrowed the acromial humeral space to approximately 7 mm.  
There was no evidence of supraspinatus tendon tear.  There 
was mild acromioclavicular joint arthropathy.  The glenoid 
labrum was intact.  The biceps tendon and tendon anchor were 
normal.  The overall impression was mild rotator cuff 
tendinopathy with mild acromioclavicular joint arthropathy.  
X-ray of the right shoulder tendon was unremarkable.  
Diagnoses of right shoulder tendonitis and left rotator cuff 
tear were rendered.  The examiner noted that the Veteran 
stated he was in constant pain in both shoulders, left 
greater than right, and was going to schedule the left 
shoulder surgery.  

An April 2008 MRI of the left shoulder revealed a tear of 
the glenoid labrum with focal tear at superior aspect, 
extending along the posterior and inferior labrum.  There 
was focal cartilage loss at the posterior glenoid rim as 
well.  The findings suggested posterior instability.  There 
was also a partial tear of the long head of the biceps 
tendon from its anchor.  The intra-articular portion of the 
tendon was thinned as a result of this. 

An April 2008 MRI of the right shoulder revealed a focal 
complex tear at the posterior glenoid labrum.  An associated 
large multiocular paralabral cyst extended from this to the 
glenoid notch.  Otherwise, there was no evidence of 
suprascapular nerve denervation.  There was also a tear 
along the inferior labrum.  

In his July 2008 substantive appeal, the Veteran indicated 
that the evaluation that had been assigned did not properly 
represent the severity of the conditions in each shoulder.  
The Veteran reported that he continued to have constant pain 
and discomfort and sought an increase in the disability 
evaluation.  

Throughout 2008 and into 2009, the Veteran reported having 
continuous pain in his shoulders at the time of various VA 
outpatient visits.  

The Veteran was afforded an additional VA examination in 
June 2009.  At the time of the examination, the Veteran was 
noted to have a history of bilateral shoulder tendonitis.  
He described tightness, stiffness, and achiness in the 
muscles of the neck.  He also described pain radiating into 
the shoulder region.  The Veteran reported that the pain was 
throbbing.  He indicated that he had to work the night shift 
as a corrections officer because of the pain in his 
shoulder.  He also reported having less activity due to the 
pain.  The Veteran was noted to have a history of rotator 
cuff as well as labral tears.  He took medication but did 
not know the name of it.  He did not use a brace.  

Examination of the shoulder revealed identical range of 
motion.  The Veteran had abduction from 0 to 130 degrees, 
forward flexion from 0 to 110 degrees, internal rotation 
from 0 to 60 degrees, and external rotation from 0 to 40 
degrees.  Three repetitive ranges of motion were performed 
yielding identical ranges of motion.  There was no 
instability of either shoulder joint.  Pain started at 90 
degrees bilaterally, forward flexion from 0 to 90, internal 
rotation from 0 to 30, and external rotation from 0 to 20 
degrees.  DeLuca criteria were applied without additional 
loss of motion due to pain, fatigue, weakness, or 
incoordination.  There was no instability of either shoulder 
joint.  A diagnosis of rotator cuff injury to both shoulders 
with labral tears with no significant history of flares was 
rendered.  

As to both the right and left shoulder disabilities and the 
application of DC 5201, the Board notes that prior to the 
June 2, 2009, examination, the Veteran was shown to have the 
ability to raise his arm well above shoulder level, even 
when considering functional factors.  The principal 
functional factor was pain but the Veteran had range of 
motion to well beyond the shoulder level, even with pain and 
repetitive motion.  Thus, even with consideration of pain, 
the Veteran had no more than an 8 degree loss of motion for 
either shoulder when compared to active motion testing.  The 
joint was noted to be stable and there were no findings of 
additional limitation due to incoordination.  There were 
also no reports of flare-ups.  

Additional limitation of motion due to functional factors 
did not meet or approximate the criteria for an evaluation 
in excess of 10 percent.  Specifically, loss of functioning 
arising from pain was not reported until the arm was well 
above the shoulder.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran has not had post-service dislocations.  
Diagnostic studies have not shown nonunion, dislocation, 
fibrous union or malunion with deformity such as would be 
required for a higher initial evaluation under Diagnostic 
Codes 5202, 5203.  As such, the preponderance of the 
evidence was against schedular evaluations in excess of 10 
percent for right shoulder tendonitis and left shoulder 
tendinopathy with rotator cuff tear, prior to June 2, 2009.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

As to whether an evaluation in excess of 20 percent is 
warranted for either the right or left shoulder subsequent 
to June 2, 2009, the Board notes that at the time of the 
June 2009 VA examination, the Veteran's range of shoulder 
motion was limited to shoulder level.  Thus, the criteria 
for a 20 percent disability evaluation were met at that 
time.  There have been no reports or findings that the 
Veteran's left or right shoulder range of motion has been 
limited to midway between the side and shoulder level or to 
25 degrees from the side.  As such, an increased rating for 
this period is therefore not warranted under Diagnostic Code 
5201.

The Board has considered the DeLuca criteria previously 
discussed.  See DeLuca, supra.  However, findings of 
functional impairment due to DeLuca considerations have 
already been considered as part of the Veteran's currently 
assigned 20 percent rating.  This rating properly 
compensates him for his symptoms of pain, tenderness and 
limitation of motion.  There is no medical evidence of 
record indicating that the Veteran currently experiences 
pain which causes additional limitation of motion beyond 
that contemplated by the assigned evaluation.  Accordingly, 
the Board finds that a higher rating under the DeLuca 
criteria for the same symptoms is not warranted.  See 38 
C.F.R. § 4.14.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  In this regard, it is noted that the Veteran does 
not have ankylosis of the scapulohumeral articulation 
(Diagnostic Code 5200), impairment of the humerus involving 
recurrent dislocation at the scapulohumeral joint, fibrous 
union, false flail joint, or flail shoulder (Diagnostic Code 
5202), or impairment of the scapula or clavicle (Diagnostic 
Code 5203).  As such, a rating in excess of 20 percent is 
not warranted for the period from June 9, 2009.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related 
factors include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's left and right shoulder disorders are 
contemplated by the rating schedule.  The most recent VA 
examiner did not indicate that the disability caused marked 
interference with employment.  Moreover, the Veteran has 
maintained full-time employment throughout the appeal 
period.  The disabilities have also not required any recent 
periods of hospitalization.  No other exceptional factors 
have been reported.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


Duty to Assist and Notify

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance. 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate 
the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The courts 
have held that once service connection is granted the claim 
is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

All available treatment records have been obtained.  No 
other relevant records have been identified.  The Veteran 
was also afforded several VA examinations.  At the time of 
the VA examinations, the Veteran's history and as well as 
the necessary findings to properly rate the Veteran's 
disabilities were set forth in the examination reports.  As 
such, the VA examinations performed in conjunction with the 
Veteran's claim are deemed to be adequate to properly decide 
the Veteran's current appeal.  Based upon the foregoing, no 
further action is necessary to assist the Veteran in 
substantiating the claim.

ORDER

An evaluation in excess of 10 percent for right shoulder 
tendonitis prior to June 2, 2009 is denied.

An evaluation in excess of 20 percent for right shoulder 
tendonitis from June 2, 2009, is denied. 

An evaluation in excess of 10 percent for left shoulder 
tendinopathy with rotator cuff tear, prior to June 2, 2009, 
is denied.  

An evaluation in excess of 20 percent for left shoulder 
tendinopathy with rotator cuff tear, from June 2, 2009, is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


